Allowable Subject Matter
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is an examiner’s statement of reasons for allowance:
With regard to claim 1, the closest found prior art of, for example Ohira ‘926, does not disclose the claimed subject matter of a torque measurement system having a first rotatable carrier structure mechanically coupled to a rotational shaft and configured to rotate about a rotational axis in a rotation direction; a second rotatable carrier structure mechanically coupled to the rotational shaft and configured to rotate about the rotational axis in the rotation direction, wherein the second rotatable carrier structure is spaced apart from the first rotatable carrier structure; a first metamaterial track mechanically coupled to the first rotatable carrier structure, wherein the first metamaterial track comprises a first array of elementary structures; a second metamaterial track mechanically coupled to the first rotatable carrier structure, wherein the second metamaterial track comprises a second array of elementary structures; a third metamaterial track mechanically coupled to the second rotatable carrier structure, wherein the third metamaterial track comprises a third array of elementary structures that are geometrically shifted in a first circumferential direction relative to the first array of elementary structures when zero torque is applied to the rotational shaft, and a fourth metamaterial track mechanically coupled to the second rotatable carrier structure, wherein the fourth metamaterial track comprises a fourth array of elementary structures that are geometrically shifted in a second circumferential direction relative to the second array of elementary structures when zero torque is applied to the rotational shaft, the second circumferential direction being counter directional to the first circumferential direction, wherein the first metamaterial track and the third metamaterial track are mutually coupled to each other by a first torque dependent coupling, thereby forming a first mutually coupled structure, and wherein the second metamaterial track and the fourth metamaterial track are mutually coupled to each other by a second torque dependent coupling, thereby forming a second mutually coupled structure as described by the claims.  Also, the claimed subject matter is not obvious when looking at the found prior art separately or in combination  with each other.  Therefore the claims are found allowable over the current prior art as the current found prior art does not appear to disclose the above claimed subject matter or render it obvious. 
With regard to claim 26, the closest found prior art of, for example Ohira ‘926, does not disclose the claimed subject matter of a method of determining torque having the steps of transmitting electro-magnetic transmit signals towards a first mutually coupled structure and a second mutually coupled structure that are mechanically coupled to the rotatable shaft; converting, by the first mutually coupled multitrack structure, a first one of the electro-magnetic transmit signals into a first electro-magnetic receive signal; converting, by the second mutually coupled multitrack structure, a second one of the electro-magnetic transmit signals into a second electro-magnetic receive signal; receiving the first electro-magnetic receive signal and the second electro-magnetic receive signal in a time-multiplexed manner; evaluating the received first electro-magnetic receive signal and the received second electro-magnetic receive signal; and determining the torque applied to the rotatable shaft based on the evaluated first electro-magnetic receive signal and the evaluated second electro-magnetic receive signal as described by the claims.  Also, the claimed subject matter is not obvious when looking at the found prior art separately or in combination  with each other.  Therefore the claims are found allowable over the current prior art as the current found prior art does not appear to disclose the above claimed subject matter or render it obvious. 
With regard to claim 28, the closest found prior art of, for example Ohira ‘926, does not disclose the claimed subject matter of a torque measurement system having a first rotatable carrier structure mechanically coupled to a rotational shaft and configured to rotate about a rotational axis in a rotation direction; a second rotatable carrier structure mechanically coupled to the rotational shaft and configured to rotate about the rotational axis in the rotation direction, wherein the second rotatable carrier structure is spaced apart from the first rotatable carrier structure; a first mutually coupled structure comprising a first track mechanically coupled to the first rotatable carrier structure and a second track mechanically coupled to the second rotatable carrier structure, wherein the first track and the second track are coupled together by a first torque dependent coupling; a second mutually coupled structure comprising a third track mechanically coupled to the first rotatable carrier structure and a fourth track mechanically coupled to the second rotatable carrier structure, wherein the third track and the fourth track are coupled together by a second torque dependent coupling, wherein, in response to a rotation of the rotational shaft, the first torque dependent coupling is configured to increase and the second torque dependent coupling is configured to decrease as described by the claims.  Also, the claimed subject matter is not obvious when looking at the found prior art separately or in combination  with each other.  Therefore the claims are found allowable over the current prior art as the current found prior art does not appear to disclose the above claimed subject matter or render it obvious. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDDIE KIRKLAND III whose telephone number is (571)272-2232. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571) 272-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

FREDDIE KIRKLAND III
Primary Examiner
Art Unit 2856



/Freddie Kirkland III/Primary Examiner, Art Unit 2856                                                                                                                                                                                                        5/3/2022